Citation Nr: 0939385	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-09 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for depression, and if 
so, whether the claim may be granted.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran had active service from April 1974 to 
January 1975.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In that rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen previously denied claims of service 
connection for PTSD and depression and, in addition, denied 
service connection for schizophrenia.  The Veteran's 
disagreement with those decisions led to this appeal.  

In a February 2009 decision, the Board determined that 
evidence received since the prior denial of the PTSD service 
connection claim was new and material to reopen the claim.  
The Board then remanded the reopened PTSD claim and the 
remaining issues on appeal for additional development.  The 
case is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
needed to substantiate his claims and has made reasonable 
efforts to develop such evidence.  

2.  Prior to the September 2005 rating decision from which 
this appeal arises, the RO denied service connection for 
depression, and that decision became final.  

3.  Evidence received since the prior RO denial of service 
connection for depression will be accepted as neither 
cumulative nor redundant of evidence previously of record, 
and it relates to an unestablished fact necessary to 
substantiate the claim of service connection for depression.  

4.  The preponderance of the evidence is against finding that 
the Veteran's current PTSD, depression, or schizophrenia, had 
its onset in service, that his schizophrenia was manifest to 
a compensable degree within the first year after service, or 
that his PTSD, depression, or schizophrenia is a result of 
any established event, injury, or disease during active 
service.  


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
of entitlement to service connection for depression is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).  

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).  

3.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).  

4.  Schizophrenia was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the veteran by 
correspondence dated in March 2005, August 2005, March 2006, 
and March 2009.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

With respect to a claimant seeking to reopen a previously 
denied service connection claim, VA's duty to notify includes 
advising the claimant of evidence and information necessary 
to reopen the claim and notice of the evidence and 
information necessary to establish entitlement to the 
underlying service connection claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In Kent, the United States Court of 
Appeals for Veterans Claims (Court) held that in the context 
of a claim to reopen, VA must look at the bases for the 
denial in the prior decision and provide the claimant with 
notice that describes what evidence would be necessary to 
substantiate that element or those elements of the underlying 
claim that were found insufficient in the previous denial.  
Id.  

VA notice letters sent in March 2005, August 2005, 
March 2006, and March 2009 satisfied VA's duty to notify the 
Veteran concerning previously denied claims and evidence 
needed to reopen those claims as well as evidence to 
substantiate a claim for service connection for a claimed 
disability.  In addition, the letters notified the Veteran of 
what evidence VA would obtain and what information and 
evidence he should provide.  Although not all notice was 
complete the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the Veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and been given ample time to respond, the claims 
have been readjudicated by way of a supplemental statement of 
the case issued in July 2009 after most recent notice was 
provided.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notice followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case 
is sufficient to cure a timing defect).  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  From the 
outset of the filing of the claims on appeal, the Veteran has 
been repeatedly notified that his claims file has been 
rebuilt and his original claims file, which included his 
service treatment records, is unavailable.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist the Veteran in obtaining evidence necessary 
to substantiate his claims during the course of this appeal.  
His service personnel records, records from the Social 
Security Administration (SSA), and all available identified 
private and VA treatment records pertaining to his claimed 
disabilities have been obtained and associated with his 
rebuilt claims file.  The Veteran has not identified any 
additional, relevant evidence, and he has not responded to 
specific requests for release authorizations for treatment 
records to which he has made reference.  In this regard, the 
Court has held that VA's "duty to assist is not always a one-
way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
If the Veteran wishes help he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining relevant evidence.  The Board 
therefore finds there is no reasonable possibility that 
further assistance will aid in substantiating his claims.  

VA need not conduct an examination with respect to the 
service connection claims on appeal, as information and 
evidence of record contains sufficient evidence to decide the 
claims.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

The standards of McLendon are not met in this case, as there 
is no evidence establishing that an event, injury, or disease 
occurred in service or that schizophrenia was manifest within 
a year after service.  Further, the only evidence that 
relates any of the claimed disabilities to service is 
evidence that is based on history provided by the Veteran, 
and as will be discussed in detail later, the Board finds the 
Veteran to be an unreliable historian and finds his 
statements lack credibility.  As there is no credible 
evidence that indicates the Veteran's depression had its 
onset in or is related to service, no credible evidence of an 
in-service stressor supporting a diagnosis of PTSD, and no 
credible evidence that indicates the Veteran's schizophrenia 
was present in or related to service or that it was present 
within the first post-service year, there is no requirement 
for an examination.  

New and material evidence

The initial question to be addressed by the Board is whether 
new and material evidence has been received to reopen the 
claim of service connection for depression.  

In February 2005, at the time the Veteran filed his current 
claim for service connection for depression, the only prior 
rating decision in his rebuilt claims folder was a 
December 2002 rating decision.  The December 2002 rating 
decision did not include an adjudication of service 
connection for depression, but it does list major depressive 
disorder in a list of disabilities not service connected.  
Within the list, the rating decision states major depressive 
disorder was not incurred/caused by service, which indicates 
the RO previously adjudicated service connection.  Presuming 
the Veteran received proper notice of the pre-December 2002 
denial of service connection for depression, and he does not 
contend otherwise, that denial of service connection for 
depression had become final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009)

Although the RO in its July 2009 supplemental statement of 
the case considered the depression claim on the merits 
thereby implicitly reopening the claim, the Board is, 
nonetheless, required to make its own determination on the 
question of reopening.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion).  

As noted above, rebuilt claims folder does not include the 
rating decision that last finally denied service connection 
for depression, nor does it include the record upon which 
that decision was based.  The record does, however, show that 
in August 2005, the RO requested the Veteran's service 
treatment records from the National Personnel Records Center 
(NPRC).  In its September 2005 response, NPRC stated that in 
response to a previous request it had sent the Veteran's 
service treatment records to the RO in April 1977.  The Board 
will, therefore, presume that the Veteran's service treatment 
records were in the claims file when the RO previously denied 
service connection for depression.  Further, the Board will 
consider all evidence in the rebuilt claims folder as new, 
and the question is whether it is material to allow reopening 
of the claim.  

Among the evidence in the rebuilt folder is a VA 
biopsychosocial summary dated in January 1999 in which it was 
noted the Veteran's diagnoses included depressive disorder 
since discharge from service over 20 years ago.  In addition, 
later VA treatment records, including records dated in 2007 
during the appeal period, show treatment for depression 
including symptoms of useless feelings, and in statements 
filed in conjunction with the claims on appeal, the Veteran 
has stated he has had useless feelings since he was assaulted 
in service.  Because the evidence must be accepted as 
credible for purposes of reopening and the Veteran is 
competent to report symptoms, this new evidence is relevant 
to the issue of service connection for depression.  Accepting 
the evidence as credible for purposes of reopening the claim, 
it raises a reasonable possibility of substantiating the 
claim.  The claim for service connection for depression is, 
therefore, reopened.  

Service connection

The Board may now proceed with adjudication of the merits of 
the claims of service connection for depression, PTSD, and 
schizophrenia.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  Service 
incurrence of certain chronic diseases, including psychoses, 
may be presumed if the disease is manifest to a degree 
of 10 percent or more within one year of separation from 
active service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  
The Veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When the Veteran seeks 
benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV) as the 
governing criteria for diagnosing PTSD.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that VA had adopted the 4th edition of the DSM-IV and noted 
that the major effect was that the criteria changed from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard requiring exposure to a traumatic event 
and response involving intense fear, helplessness, or horror.  
The Court further held the sufficiency of a stressor was now 
a clinical determination for an examining mental health 
professional.  Id. at 140, 141.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

Background and analysis

The Board again acknowledges that the Veteran's service 
treatment records are not in his rebuilt claims folder and 
that they are presumably in the VA claims folder that has 
been lost.  When a Veteran's records have been destroyed or 
are otherwise unavailable, VA has an obligation to search for 
alternative records that might support the Veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  VA also has a 
heightened duty to consider the applicability of the benefit-
of-the-doubt rule and to explain the reasons and bases for 
its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

In a statement received at the RO in February 2005, the 
Veteran stated that while he was on restricted duty (wasn't 
supposed to leave base) at Groton [Connecticut] two other 
servicemen, including one who was a guard at the brig, beat 
him all over except his head, took off his clothes, and 
sexually assaulted him.  The Veteran said this happened in a 
wooded area and the servicemen left him there and told him 
they would kill him if he told anyone.  The Veteran said he 
did not tell anyone.  He said that a couple weeks after the 
rape, the same group of guys almost had him cornered but he 
was able to get away.  The Veteran said he started drinking 
and using drugs a lot more and did anything he could to get 
out of service.  He said he had a captain's mast and made up 
stories of how he hated being in the Navy and had to get out.  
The Veteran said that when he had to see a psychiatrist, he 
laid it on thick, told the psychiatrist he hated everyone, 
and tried to make himself look crazy.  The Veteran said that 
although he insisted to everyone, including the lieutenant 
who was representing him, that he wanted to get out of the 
Navy, he really wanted to stay in but was afraid he would run 
into the guard and his friends again.  He said that during 
some mandatory substance abuse counseling he also insisted he 
wanted to get out.  

In a statement dated in May 2005 and filed in conjunction 
with his current claims, the Veteran reported that he was 
raped, sodomized, and forced to have anal sex with other 
servicemen including a serviceman he had met previously and 
who was a guard in the brig.  He also stated he was beaten 
everywhere that would not leave a mark.  The Veteran stated 
that he did not go to a doctor or hospital, but took a shower 
for hours.  He said that all he wanted to do was crawl into a 
corner.  He stated that for many years he was unable to tell 
anyone what happened because he was afraid of labels that 
others would place on him.  

In his substantive appeal, the Veteran asserted that at the 
time of his processing for service discharge he had 
established a pattern of AWOL and abusing drugs after the 
assault.  He argued that his service treatment records should 
show that he contracted "crabs" after the assault and was 
treated in the brig.  He told the mental health person who 
evaluated him for discharge that he hated everyone and just 
wanted out of the Navy and that he would do anything to get 
out.  The Veteran stated that if his military record were 
reviewed, it would show he was doing fine in his schools, job 
performance and behavior before Groton.  He related that at 
that time he had met a girl and admitted that it was a 
foolish mistake not to have returned from a pass on time and 
that was what led to his initial charge of AWOL.  He averred 
that all the performance and behavior issues after that were 
attempts on his part to deal with, and escape from, the 
effect of the sexual assault.  Ever since the assault, he has 
been plagued with shame, guilt, hearing voices, and having 
feelings of being useless.  

The Veteran's DD Form 214 shows he had active service from 
April 1974 to January 1975 with no foreign or sea service.  
The Veteran's service personnel records show he was advanced 
in rate from seaman recruit to seaman apprentice in 
August 1974 and reported to Naval Submarine School in Groton, 
Connecticut, in September 1974.  His records show 29 days 
unauthorized absence from late September 1974 to late 
October 1974, followed by two additional days of unauthorized 
absence in October 1974.  

In a NAVPERS 1130/2 (Fraudulent Enlistment Warning), dated in 
March 1974 (prior to enlistment), the Veteran admitted to 
having been arrested by Federal, State or other Law 
Enforcement authorities.  He had been convicted of offenses 
or adjudicated a youthful offender or juvenile delinquent.  
The charges involved a motor vehicle accident, reckless 
driving, operating a vehicle without a license, evading 
responsibility and carrying a dangerous weapon, which the 
Veteran alleged was a Boy Scout knife.  He was given one 
year's probation.

In a January 1975 memorandum, the Veteran's commanding 
officer reported that the Veteran terminated his first period 
of unauthorized absence within hours before becoming a 
deserter and was semi-intoxicated upon surrendering.  The 
commanding officer stated that at that time the Veteran 
evinced a completely negative attitude toward the Navy and 
further naval service and adamantly declared he did not care 
what kind of discharge he would receive as long as he could 
be separated.  The commanding officer stated that the Veteran 
alluded to transgressions of the law while an unauthorized 
absentee and to involvement with civil authorities in 
Wallingford, Connecticut.  The commanding officer said that 
contact with that police department confirmed that the 
Veteran was charged with intoxication and criminal mischief, 
was a suspect in burglary cases, and was considered to have 
alcoholic problems.  

The commanding officer stated that the after the Veteran 
surrendered, he was placed on restriction pending nonjudicial 
punishment following his first period of unauthorized 
absence, but broke his restriction prior to his first 
restricted man's muster.  The commanding officer stated the 
Veteran surrendered to civil authorities about two days later 
and was returned to military custody.  The records show that 
at a mast in late October 1974, the Veteran was awarded 
nonjudicial punishment for five separate offenses with 
reduction in pay grade and correctional custody for 30 days.  

In a neuropsychiatric consultation request dated in early 
November 1974, three days after the mast, the Naval Submarine 
School Discipline Officer stated that the Veteran became an 
unauthorized absentee shortly after reporting to the Naval 
Submarine School, ostensibly precipitated by an involvement 
with civil authorities, although later (at mast) the Veteran 
stated his unauthorized absence was because his grandmother 
was in the hospital.  The discipline officer stated that the 
Veteran was gone for 29 days, returned to preclude being a 
deserter, and proclaimed a completely negative attitude 
toward completing his enlistment and toward anything to do 
with the Navy.  The discipline officer said there appeared to 
be a possibility that the Veteran had a defective attitude 
that could preclude further productive service.  
Administrative remarks show that in the third week of 
November 1974, prior to completion of the 30-day correctional 
custody, the unexecuted portion was mitigated to 7 days extra 
duty and 7 days restriction.  

In the neuropsychiatric consultation report dated in late 
November 1974, the physician described the Veteran as a 17-
year old male with duly diagnosed character and behavior 
disorder, which the physician stated was passive aggressive 
personality, aggressive type.  He recommended the Veteran 
would benefit from five-day screen at Care Center for 
possible participation in a 30-day group prior to his 
separation from service.  

In a memorandum dated four days after the physician's report, 
the counseling and assistance center director stated that the 
Veteran was enrolled in the counseling center's 5-day 
screening program and had cooperated with the program with 
the exception of being an unauthorized absentee on the fifth 
day.  The counseling center director said the Veteran 
appeared to be disorganized, evasive, and lacking in personal 
responsibility.  He said most of the Veteran's confrontations 
with authority appeared to surface when he was under the 
influence of alcohol.  The director said that the Veteran's 
counselors felt the Veteran' potential and motivation for 
continued naval service was poor at that time.  

In his January 1975 memorandum, the commanding officer noted 
that the Veteran's nonjudicial punishment was completed the 
day prior to the Thanksgiving holiday weekend and that he 
failed to return from weekend liberty in late November (which 
would have been the fifth day of the 5-day counseling 
center's 5-day screening program referred to above).  The 
commanding officer went on to say that the Veteran remained 
an unauthorized absentee until he was arrested by civil 
authorities and returned to military control in late 
December 1974.  The commanding officer noted that nonjudicial 
punishment was not awarded due to a diagnosed psychiatric 
disorder and demonstrated failure of remedial action to 
correct the Veteran's deficient behavior.  He further 
reported that in early January 1975, the Veteran was 
separated from the naval service by reason of unsuitability.  
The commanding officer stated the Veteran was separated with 
a general discharge based upon a duly diagnosed character and 
behavior disorder of such severity so as to render him 
incapable of serving adequately.  

In administrative remarks dated in late December 1974, the 
Naval Submarine School discipline officer stated the Veteran 
was assigned enlisted performance marks of 2.0 in military 
behavior and adaptability due to frequent involvement of a 
discreditable nature with civil and military authorities 
since reporting to this command in September 1974.  

The earliest available post-service medical evidence is dated 
in 1995, and records dated from August 1995 to October 1995 
show the Veteran was treated as an outpatient at Bristol 
Hospital for radiating low back pain and myofascial pain 
syndrome.  In January 1996, he was seen in the emergency room 
for an acute exacerbation of chronic neck and back pain and 
requested crisis referral because he was so depressed from 
the constant pain that he wanted to plan to kill himself.  A 
week later, at the end of January 1996, the Veteran's wife 
brought him to the Bristol Hospital emergency room after an 
apparent suicide attempt, and it was noted he had been quite 
despondent over his chronic pain.  

Records from Elmcrest Hospital show the Veteran was 
hospitalized there starting at the beginning of February 1996 
after his suicide attempt, which had been preceded by 
worsening symptoms of depression.  It was noted that the 
Veteran was hospitalized at CVH in 1978 for dual diagnosis.  
(The record shows that the Veteran has been requested 
specifically to provide release authorization pertaining to 
the 1978 hospitalization at CVH, but has not done so.)  In a 
psychiatric evaluation on the day of admission, the Veteran 
reported he had back problems dating back to childhood, and 
had a motor vehicle accident in 1978 and again in 1988 that 
resulted in further back injuries.  The Veteran reported he 
had been depressed for many years and had been using various 
medications for treatment of his back pain as well as 
depression.  On mental status examination, the Veteran denied 
hallucinations, and the physician said there was no strong 
evidence of delusional thinking although he did have 
grandiose and autistic thinking.  The examining physician's 
impression was that the Veteran suffered from a chronic pain 
syndrome and also suffered from a chronic major depression 
complicated by polysubstance abuse and a histrionic 
personality.  

In the narrative of the Elmcrest Hospital discharge summary 
pertaining to the February 1996 hospitalization, it was noted 
that the Veteran reported he was in Vietnam in 1976 and was 
on a Navy patrol boat for seven months.  He said he was shot 
in the knee and talked about "enjoying killing" people and 
said he saw children die.  The discharge diagnoses for Axis I 
were recurrent major depression, polysubstance abuse, and 
PTSD.  

On transfer to a VA hospital in February 1996, the Veteran 
reported he had been to Vietnam just a few weeks before the 
American troops withdrew from the country.  He said that 
during that time he had gone AWOL and was therefore put in a 
brig in New London.  The Veteran reported he had experienced 
a severe trauma in that prison but was very embarrassed and 
afraid of sharing his trauma or making a complaint about it.  
He said he kept it a secret and also kept secret another 
trauma he experienced during imprisonment as a civilian after 
service.  On mental status examination, the thought process 
was within normal limits, the Veteran had no gross thought 
disorder, no delusions, no perceptual disorder, and no 
hallucinations.  His mood was depressed.  The  discharge 
summary noted that the Veteran's hospital course was mainly 
remarkable for his bringing forward the trauma material for 
the first time in his life.  The narrator said this was 
surprising because the Veteran had been seeing a psychiatrist 
for about six months because of depression, impulsive 
telephone calls, and substance abuse.  The Axis I diagnoses 
were:  PTSD; history of polysubstance abuse; and adjustment 
disorder with depressed mood.  

Office notes from a private psychiatrist, N. L., M.D., show 
that when he first saw the Veteran in July 1996, the Veteran 
gave a history of being a Vietnam veteran with six months of 
combat.  He reported he had seen another physician in 1995 
secondary to dreams of war and reported having been 
hospitalized at Elmcrest and at West Haven VA medical center.  
After mental status examination, the impression was PTSD and 
rule out major depression.  In a January 1997 attending 
physician report to an insurance company, Dr. L. said the 
diagnosis was major depression.  

In a November 1996 report for SSA, J. M. DeF., M.D., noted 
the Veteran stated he been suffering from a drinking problem 
since age 17 and reported that while he was in Vietnam in the 
war became addicted to alcohol and drugs.  The Veteran said 
that after he returned from Vietnam as a combat veteran, he 
went to jail in 1976 for first degree assault and attempted 
murder.  He said he was in jail for 13 months and that he was 
raped while he was in jail.  He continued to drink and use 
drugs but over time stopped.  He had a sobriety slip and 
attempted to hang himself while under the influence of 
alcohol and cocaine.  He was admitted to Elmcrest Hospital 
and subsequently to the VA medical center.  The Veteran 
related that he suffered from anxiety and panic attacks and 
also had flashbacks about his war-time experience and what 
happened to him in jail.  Dr. DeF. opined that the Veteran 
suffered from PTSD but that further specification of his 
diagnosis would require review of previous records.  

After his February 1996 VA hospitalization, the Veteran 
participated in a VA substance abuse program.  In a treatment 
plan dated in November 1996, it was noted the Veteran stated 
he had unresolved problems with memories he carried from his 
service time in Vietnam.  In a general mental health clinic 
note dated in December 1996, the psychiatrist noted that the 
Veteran complained of PTSD nightmares and the psychiatrist 
said that review indicated the Veteran was in-country for 6 
months with trauma and had typical symptoms of PTSD.  Later 
records dated in 1997 note that the Veteran stated he 
experienced traumatic events during the Vietnam conflict and 
examiners said the Veteran had significant PTSD reactions 
triggered by Memorial Day and Veteran's Day.  

In a June 1998 report for SSA, Dr. N.L. stated the Veteran 
gave a long history of PTSD dating back to Vietnam.  He said 
the Veteran reported considerable difficulty over the last 
couple of years secondary to physical ailments including 
severe back pain and as a consequence had been on multiple 
medications for pain and sedative medication.  Dr. L. said 
that in addition, the Veteran's depression had been triggered 
as well as flashbacks.  He said the Veteran's thought content 
was without delusions or hallucinations.  The Axis I 
diagnoses were PTSD; psychological factors effecting [sic] 
physical illness; major depression in partial remission; and 
opiate dependence.  

VA outpatient records dated from 1996 show continuing 
treatment for back pain along with group therapy in a dual 
substance abuse and PTSD program.  In a psychiatry attending 
progress note dated in May 1998, it was noted that the 
Veteran reported he had been hearing more voices more often 
at night and that his PTSD symptoms were aggravated and his 
depression was worse.  The psychiatrist said the Veteran had 
significant symptomatology of PTSD and psychosis independent 
of loss of his job.  VA mental health clinic notes show that 
in July 1998, the Veteran reported he continued to have 
severe sleep disturbances, which he said he attributed to his 
time in Vietnam where he said the heaviest shelling was at 
night.  He admitted to auditory hallucinations telling him to 
kill.  He said the voices had been occurring for 
about 10 years.  The examiner said there was no other 
evidence of psychosis.  

In a September 1998 letter report for SSA, D.W., M.D., 
described the Veteran as a veteran of the Vietnam war with a 
chief complaint of radiating low back pain.  Under past 
medical history, Dr. W. noted that the Veteran stated he had 
heard voices and had been on anti-psychotic medications since 
a younger age and was thrown out of service because of heavy 
alcohol abuse and his psychotic behavior.  The Veteran 
reported that he currently heard voices, and the voices told 
him that he was going to kill someone, although he had never 
done this.   

SSA records show the Veteran was awarded SSA disability 
benefits in a determination dated in February 1999 with 
disability beginning in February 1996.  The primary diagnosis 
was disorder of the back, and the secondary diagnosis was 
affective disorders.  

In the VA substance abuse biopsychosummary dated in 
January 1999, the writer said the Veteran's psychiatric 
problems' diagnoses were PTSD, depressive disorder and a 
question of thought disorder all since discharge from service 
over 20 years ago.  In September 1999, the Veteran discussed 
finding his wife's uncle dead three days prior to the clinic 
visit; the Veteran reported that since then he had an 
increase in his nightmares of war.  The impression was PTSD.  
Later VA outpatient records show continued treatment and 
impressions including PTSD, depression, schizoaffective 
disorder, and schizophrenia.  

VA outpatient records include a notation in March 2003 that 
the Veteran reported experiencing military sexual trauma in 
the past.  He declined to discuss the incident and declined 
referral to a sexual trauma specialist.  In a note dated in 
April 2003, it was again noted that the Veteran screened 
positive for history of sexual trauma while in the military 
but declined further treatment or referral.  In later notes 
dated in December 2003 and February 2004, it was noted the 
Veteran was resistant to working on military sexual trauma.  
In February 2005, he presented as a walk-in complaining of 
increased stress related to completing stressor letter for 
filing his VA service connection claim for PTSD.  He reported 
he had been experiencing intrusive thoughts and memories and 
felt unsettled and depressed.  VA mental health care records 
dated during the appeal period include impressions of PTSD, 
depression, schizoaffective disorder, and schizophrenia.  

Based on review of all evidence of record, including the 
evidence outlined above, the Board finds that the 
preponderance of the evidence is against finding the 
Veteran's depression, PTSD, or schizophrenia, had its onset 
in service, that his schizophrenia was manifest to a 
compensable degree within the first year after service, or 
that his depression, PTSD, or schizophrenia is a result of 
any established event, injury, or disease during service.  

The evidence outlined above makes clear that the Veteran 
cannot be regarded as a reliable historian, and his service 
personnel records as well as post-service private and VA 
records not only show internal inconsistencies in statements 
made by the Veteran, they also show that the Veteran is not 
credible.  An example from the service personnel records is 
the Veteran's statement at the captain's mast that the was 
AWOL because his grandmother was hospitalized, which was 
inconsistent with the investigation by his commanding officer 
showing that during his unauthorized absence civilian 
authorities regarded the Veteran as a suspect in burglary 
cases, considered him to have alcoholic problems and had 
charged him with intoxication and criminal mischief.  
Further, the Veteran's statement in conjunction with the 
current appeal to the effect that his initial AWOL period was 
because he had met a girl, is not consistent with either his 
commanding officer's findings of civilian legal problems or 
with the Veteran's own statement at his captain's mast in 
service to the effect that he was AWOL because his 
grandmother was hospitalized.  

Further evidence of the Veteran's lack of truthfulness comes 
through clearly in post-service medical evidence, which shows 
the Veteran affirmatively reported he spent 7 months on a 
patrol boat in Vietnam, was in combat in Vietnam, was injured 
in Vietnam, underwent heavy shelling in Vietnam, and saw 
children die in Vietnam, none of which can be true.  This is 
because the Veteran's DD Form 214 and his other service 
personnel records show the Veteran had no foreign or sea 
service.  Further, he indicated that he was in Vietnam in 
1976, when historically, the conflict ended in May 1975.  
Thus, the Board regards the Veteran's statements as 
fabrications, and diagnoses of PTSD or depression based on 
this history reported by the Veteran are of no probative 
value.  The Court has held that a medical opinion premised 
upon an unsubstantiated account is of no probative value.  
See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  

To the extent that any diagnosis of PTSD is based on in-
service sexual trauma as the precipitating stressor, the 
Board observes that cases of rape and personal assault are 
challenging events to verify through official channels, as in 
many cases, the victims are reluctant to step forward due to 
fears of reprisal or personal embarrassment.  Further, the 
Board recognizes that the Court has held that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In 
this case, however, the Veteran has been inconsistent in his 
reports of what happened in service and when it happened, and 
the Board finds the Veteran's statements lack credibility and 
are unsupported by any other evidence of record.  

The Veteran has neither submitted nor has he identified 
evidence that could serve to corroborate the occurrence of 
the claimed sexual assault.  He has argued that his behavior 
changed after the assault and it was then that he told 
everyone that he just wanted to get out of service.  He 
further argues that his records show a decline in his 
performance after the assault.  The Veteran's service records 
do not support these arguments.  The Veteran's commanding 
officer stated specifically that at the time Veteran 
surrendered from his first AWOL period, which the Veteran 
says was before the claimed assault, the Veteran evinced a 
completely negative attitude toward further naval service and 
declared he wanted to be separated from service.  Further, 
the discipline officer in December 1974 said the performance 
marks of 2.0 in military behavior and adaptability were due 
to the Veteran's frequent involvement of a discreditable 
nature with civil and military authorities since reporting to 
the command in September 1974 and therefore encompassed in 
the rating the Veteran's performance both before and after 
the time of the claimed sexual assault, which, based on the 
Veteran's statements took place after his first AWOL period, 
which ended well into October 1974.  Further, pre-induction 
records clearly show a history of legal problems as a teen-
ager, reflecting a pattern of nonstandard behavior prior to 
service.

Although the VA outpatient records note the Veteran was 
unsettled and agitated at the time he prepared his stressor 
statement regarding his claimed military sexual trauma, which 
tends to support a finding that the Veteran experience sexual 
trauma in service, the Board gives greater weight of 
probative value to the many examples of untruthfulness and 
inconsistencies in the Veteran's statements both during and 
after service, including in conjunction with medical 
treatment after service.  As the Veteran's own statements 
have not been credible or consistent and there is no credible 
supporting evidence that the claimed in-service stressor 
actually occurred, the claim for service connection for PTSD 
must be denied.  

As to the claims for service connection for depression and 
schizophrenia, the Board reiterates that the Veteran's 
service treatment records are not available.  The Board 
notes, however, that the Veteran has not contended that he 
sought psychiatric treatment in service and has only said 
that if available, the service treatment records would show 
he was treated for "crabs."  As outlined above, the service 
personnel records include a psychiatric consultation report 
dated in November 1974 and showing the Veteran was diagnosed 
as having passive aggressive personality disorder, aggressive 
type, which, as a personality disorder, is not an injury or 
disease for VA compensation purposes.  There is no medical 
evidence including a diagnosis of depression or schizophrenia 
for decades after service, and although the Veteran is 
competent to report symptoms during and after service, such 
as feelings of uselessness and hearing voices, which he now 
says started in service, for the reasons outlined above, the 
Board finds the Veteran's statements unreliable and not 
credible.  As another example, the Board notes that although 
the Veteran now says he started hearing voices in service, VA 
outpatient records show that in July 1998, the Veteran 
reported that he had been hearing voice for about 10 years.  

Simply stated, the available medical evidence pertaining to 
service shows that in service the Veteran was diagnosed as 
having a personality disorder, which is not a disease or 
injury for which VA compensation benefits may be granted.  
There is nothing in the record that corroborates the 
Veteran's version of events in service, and, as stated above 
the Board finds the Veteran is not credible.  There is no 
probative evidence demonstrating that the Veteran's 
depression or schizophrenia was present in service or for 
many years thereafter, and there is no probative evidence 
that relates depression or schizophrenia to service or any 
incident of service.  

In summary, the Board finds that the preponderance of the 
evidence is against finding the Veteran's depression, PTSD, 
or schizophrenia, had its onset in service, that his 
schizophrenia was manifest to a compensable degree within the 
first year after service, or that his depression, PTSD, or 
schizophrenia is a result of any established event, injury, 
or disease during service.  Because the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt rule 
is not for application, and the claims must be denied.  





						(Continued on next page.)



ORDER

Service connection for PTSD is denied.  

Service connection for depression is denied.  

Service connection for schizophrenia is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


